DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10, 12 and 13 are objected to because of the following informalities:  claim 1 recites “an inner peripheral side surface which inner diameter is smaller than an outer diameter of the adapter” which should apparently read – an inner peripheral side surface with an inner diameter that is smaller… -- or the like.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2001/0016160 to Ikegami et al. (Ikegami hereinafter) in view of US Patent 4,806,075 to Osterstrom et al. (Osterstrom hereinafter) and US Patent 5,350,275 to Ishimaru (Ishimaru).
Regarding claim 1, Ikegami teaches a base (14) formed in a cylindrical shape, a stator blade (32) provided above the base, a plurality of stator blade spacers (S, see Fig. 12A annotated below), a rotor (12) with blades (30), a housing (14a) formed in a cylindrical shape with the stator blade (32) therein and peripherally apart (i.e. separated by the spacer) from the outer peripheral side of the blade, and an 

    PNG
    media_image1.png
    473
    427
    media_image1.png
    Greyscale

Ikegami does not teach that the housing has an inner circumferential surface having a smaller inner diameter than that of the sealing means (48).  Osterstrom teaches another vacuum pump generally, and particularly teaches that a sealing element (see "SEAL" below) which has a larger diameter than the housing inner diameter.  

    PNG
    media_image2.png
    550
    506
    media_image2.png
    Greyscale

Osterstrom further teaches that O-rings help to seal elements of a vacuum pump (col. 7, ln. 25-38).  Therefore it would have been obvious to one of ordinary skill in the art to add an O-ring as taught by Osterstrom to the pump of Ikegami in order to improve the sealing thereof.  
The previously applied references do not teach the limitation of an outer diameter of the adapter being larger than an inner diameter of the housing.  Ishimaru teaches another vacuum pump generally, and particularly teaches an inlet fitting (2) as part of a casing (1).  This inlet fitting accomplishes the same task, i.e. attachment to a vacuum zone, as the inlet (21a) of the reference, and is predictably achievable due to the commonly known construction methods evinced by the cited references.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the inlet fitting (2) of Ishimaru for that of Ikegami.  Thus provided, the inlet fitting of Ishimaru would have a 
Regarding claim 2, as indicated by Figs. 6-7, Ikegami generally teaches circular cylindrical elements in the vacuum pump and therefore that the adapter (A) is formed in a circular ring shape.
Regarding claim 3, Ikegami teaches that the adapter is formed to extend in a radial direction perpendicular to the axial direction.
Regarding claim 4, Ikegami teaches that the adapter is mounted on the base in a state in which radial movement is restricted (i.e. by contact with housing 14A), 
Regarding claim 5, Ikegami teaches an engaging portion (86) of the base capable of restricting movement of the adapter by contactingly engaging with the base (14).
Regarding claim 6, Ikegami teaches that an upper portion of the base (80b) is provided with a portion (inner race) capable of engaging with the engaging portion.
Regarding claim 7, Ikegami teaches a diameter expansion portion (from inlet to the diameter of P) and a flange portion (F, see above), but does not explicitly teach bolts or holes therefore.  Osterstrom teaches a bolted flange in a similar position to the flange of Ikegami.  Those of ordinary skill in the art will appreciate that such bolts allow for assembly of a turbomolecular pump into a single unit.  Therefore, it would have been obvious to one of ordinary skill in the art to provide boltholes and bolts as taught by Osterstrom to the pump of Ikegami in order to assemble the pump into a single unit.
Regarding claim 8, Ikegami as modified by Osterstrom teaches a flange portion (F) provided with a bolt insertion hole and bolt as taught by Osterstrom (per the combination with respect to claim 7).
Regarding claim 9, Osterstrom teaches a sealing location (SEAL above) sealing a space between the base and flange portion.
Regarding claims 10 and 13, Osterstrom teaches that the sealing means (SEAL) is radially within the bolthole that is as close as possible to an outer side thereof.
Regarding claim 12, Osterstrom teaches a sealing location (SEAL above) sealing a space between the base and flange portion.
Response to Arguments
Applicant’s arguments, see page 5, filed 22 January 2021, with respect to the rejection(s) of claim(s) 1-10, 12 and 13 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ikegami.
Regarding the combination, the examiner notes that according to his best understanding of the disclosed invention, there is overlap in subject matter between the “region having a diameter smaller than an inner diameter of the sealing means” and the “inner peripheral side surface”.  However, as a matter of claim construction, there is no recited relationship between these two elements and as such they may have a different diameter and/or placement, as is the case in the combination above.  
The examiner also cites US Patent 6,019,581 as possibly relevant to the claimed invention, inasmuch as it contains multiple inner diameters which could be read to correspond to the claimed diameters.  Either the Siegbahn stage (9) or a feature from a secondary reference could provide a teaching of an adapter matching that of the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        25 February 2021